Buchanan, J.
The defendant and appellant assigns for error in the judgment rendered against her in the court below :
1st. That she was not cited properly, no notice of any kind having been served on her.
In reply to this ground of error, it is sufficient to say that the form of citation is a matter entirely within the control of the Legislature ; and in this particular kind of suit, to-wit; a suit to enforce the payment of city taxes, the Legislature has declared the publication in the newspaper to be equivalent to personal service.
2d. That the judgment was rendered without any evidence of assessment, no proof having been made thereof in the lower court.
In the note of the evidence adduced on the trial in the District Court, we find the following : “ Plaintiff introduced in evidence the assessment rolls for this city and parish, for the year 1854.” By agreement of parties in the record, an extract from the assessment rolls was to'have been copied into the transcript of appeal. This has not been done. But the appellant can derive no benefit from this omission. It was for her to have seen that her transcript *768was complete. She has not suggested any diminution'of the record, as she might have done; but has thought fit to go to trial upon an incomplete record.
The last ground of error assigned, is that the judgment is against appellant’s husband, and appellant’s property is subjected o a privilege for its payment.
By a clerical error the name of Jb7m T. Jeter is in the judgment; but the two bills are against Mrs. John T. Jeter. She acknowledges that the property liable to this taxation, belongs to her; and although possibly the husband might have cause to complain of the clerical error in question, it is not perceived how the appellant, Mrs. Jeter, is prejudiced by it.
Judgment affirmed, with costs.